             Case 1:19-cv-01805-JSR Document 27 Filed 08/23/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

GREAT AMERICAN INSURANCE COMPANY,                          Case No.: 1:19-CV-01805-JSR

                    Plaintiff/Counter-Defendant,

        v.

JOSEPH ZELIK

                    Defendant/ Counter-Plaintiff
                    /Third-Party Plaintiff,


JOSEPH ZELIK

                       Defendant/ Counter-Plaintiff
                       /Third-Party Plaintiff,

        v.

SECURE INSURE BROKERAGE INC. f/k/a INSURE
SECURE INC.

                       Third-Party Defendants



                     DEFENDANT JOSEPH ZELIK’S RESPONSE TO
                PLAINTIFF GREAT AMERICAN INSURANCE COMPANY’S
               MOTION TO DEPOSIT FUNDS INTO THE COURT REGISTRY

        Defendant/Counter-Plaintiff/Third-Party Plaintiff Joseph Zelik, by and through his

attorneys, Anderson Kill, P.C., respectfully responds to Plaintiff/Counter-Defendant Great

American Insurance Company’s (“Great American”) Motion to Deposit Funds into the Court

Registry as follows:

        Mr. Zelik does not oppose Great American’s request to deposit with the court funds in the

amount of $303.99. Mr. Zelik, however, continues to maintain that Great American’s causes of

action for rescission and reformation are improper and that it is not entitled to the equitable relief




docs-100193857.1
           Case 1:19-cv-01805-JSR Document 27 Filed 08/23/19 Page 2 of 3



that it seeks. Mr. Zelik reserves argument on these contested issues, which he will raise in his

Motions for Summary Judgment under Rule 56 following discovery in this case.


Dated: August 23, 2019
                                             By: ___/s/ Marshall Gilinsky_____

                                             Anderson Kill P.C.
                                             Marshall Gilinsky, Esq.
                                             1251 Avenue of the Americas
                                             New York, NY 10020
                                             212-278-1000
                                             mgilinsky@andersonkill.com

                                             Attorneys for Defendant
                                             JOSEPH ZELIK




                                                 2

docs-100193857.1
           Case 1:19-cv-01805-JSR Document 27 Filed 08/23/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

              I, Grant Brown, attorney for Defendant herein, hereby certify that, on August 23,
2019, a copy of DEFENDANT JOSEPH ZELIK’S RESPONSE TO PLAINTIFF GREAT
AMERICAN INSURANCE COMPANY’S MOTION TO DEPOSIT FUNDS INTO THE
COURT REGISTRY was served on the attorneys listed by filling on the court’s electronic filing
system:

Mark Vespole
Nana Sarpong
Wilson Elser Moskowitz Edelman & Decker
200 Campus Drive, Suite #200
Florham Park, NJ 07932
Mark.vespole@wilsonelser.com
Nana.sarpong@wilsonelser.com
(973) 735-6134

Attorneys for Plaintiff/Counter-Defendant
Great American Insurance Company

Howard S. Kronberg
Keidel, Weldon & Cunningham, LLP
925 Westchester Avenue
White Plains, NY 10604
hkronberg@kwcllp.com
(914) 948-7000

Attorneys for Third-Party Defendant
Secure Insure Brokerage, Inc.

                                            _/s/ Grant Brown_________
                                            Grant Brown




                                               3

docs-100193857.1
